Citation Nr: 0207057	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from April 1953 to April 1955.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issue on appeal in the May 1999 rating decision was 
whether new and material evidence had been presented to 
reopen a service connection claim for degenerative joint 
disease of the left shoulder.  A July 2001 Board decision 
determined that new and material evidence had been submitted, 
and the claim was reopened and remanded back to the RO for 
further development.  The claim is again on appeal before the 
Board, and the issue is entitlement to service connection for 
degenerative joint disease of the left shoulder. 

The veteran requested a hearing in September 1999.  A January 
2000 hearing was scheduled at the RO in Muskogee, Oklahoma.  
The veteran was notified of the date, time, and location of 
that hearing by a November 1999 letter.  The veteran appeared 
at the scheduled hearing time; however, he withdrew his 
request at that time.  There are no other outstanding hearing 
requests of record.

As noted in the July 2001 Board decision, the veteran's 
intentions were unclear with respect to his request for a 
pension overpayment hearing before the Committee on Waivers 
and Compromises (COWC).  In February 1999, the veteran 
requested a hearing with the COWC to dispute his 
responsibility for a pension debt.  In February 2000, his 
representative also requested that such a hearing be 
scheduled.  However, the record does not show that any 
pension overpayment hearing was ever scheduled.  This matter 
is again referred back to the RO for appropriate action.



FINDING OF FACT

The veteran's degenerative joint disease of the left shoulder 
is etiologically related to his active service.


CONCLUSION OF LAW

Degenerative joint disease of the left shoulder was incurred 
during active service.  38 U.S.C.A. §§  1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Moreover, the veteran was notified of this change in an 
August 2001 letter.  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 1999 rating decision and letter of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an August 
1999 statement of the case and three supplemental statements 
of the case in March 2000, May 2000, and March 2002, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records are included in the claims file, as 
are his private medical reports and VA outpatient treatment 
records.  In addition, the veteran was afforded four VA 
examinations.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  

The veteran has indicated that he has been receiving Social 
Security Administration (SSA) benefits since June 1994.  He 
submitted an SSA award letter dated in March 1999 reflecting 
that he became disabled in December 1993.  The veteran has 
made no statement indicating that his SSA benefits are 
related to his degenerative joint disease of the left 
shoulder.  In addition, he has made no allegations that the 
SSA has medical evidence that is not already associated with 
his claims file, or that would otherwise be relevant to the 
claim on appeal.  In a July 1999 statement the veteran 
discussed significant evidence in support of his service 
connection claim, but did not mention any additional evidence 
held by the SSA.  Finally, in September 2001, the veteran 
indicated that he did not have any additional medical 
evidence relevant to his service connection claim, and asked 
that the Board continue to process his claim.  

The Board finds that all known treatment records relating to 
the veteran's degenerative joint disease of the left shoulder 
have been received.  Delaying the veteran's case for the 
purpose of obtaining additional outstanding SSA records would 
not serve a useful purpose particularly in light of the 
Board's favorable decision this date.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  In short, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

This appeal arises out of the veteran's contention that his 
current degenerative joint disease of the left shoulder had 
its onset in February 1955 when he injured his shoulder 
falling off a tank in service, and that service connection is 
therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  That an injury occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifest to a 
compensable degree within one year of separation from 
service.  See U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).

The veteran's service medical records are included in the 
claims file.  In February 1955, it was reported that the 
veteran received a contusion to the left shoulder after 
falling off a tank.  An X-ray was negative for a fracture, 
and the veteran was given hot compresses and strapped for 
support.  His symptoms improved, and he was returned to duty 
two days later.  At separation in April 1955, there was no 
reference to a left shoulder injury or disorder.

An August 1993 cardiac catheterization procedure at the VAMC 
in Albuquerque, New Mexico made no reference to the veteran's 
left shoulder.  

A statement received in March 1994 from Glenn F. Rhodes 
reported that the veteran had worked in the log hauling 
business for thirty years.  He also asserted that the veteran 
had worked on a small cattle operation.  

The veteran was afforded two VA examinations in July 1994, a 
general examination and a specialized joints examination.  At 
that time, he complained of pain and restricted movement in 
the left shoulder joint.  Upon examination, the examiner 
indicated that the left shoulder was dislocated with status 
post placement in 1954.  The veteran was diagnosed with 
possible degenerative joint disease of the left shoulder 
joint with a prior dislocation.  X-rays showed a slipped 
capital femoral epiphysis, and the examiner indicated that it 
could perhaps be related to "an old trauma in childhood or 
at least before the epiphyseal plate completely closed."  

In May 1999, the veteran was examined by Robert W. Schneider, 
M.D. at the Paris Orthopedic Clinic for "problems with his 
left shoulder."  The veteran reported that he had dislocated 
his shoulder while he was in service, and that in 1990 it 
began losing some of its motion.  Dr. Schneider rendered no 
opinion as to the etiology of the veteran's left shoulder 
disorder.  

A February 2000 letter from Robert M. Wakefield, D.O. is of 
record.  Dr. Wakefield stated that a review of the veteran's 
medical history revealed a contusion to his left shoulder 
occurring during service, and that X-rays revealed no 
fracture or dislocation.  Dr. Wakefield asserted that, in his 
medical opinion, "this injury has lead to the degenerative 
arthrosis of the left shoulder" and was the probable cause 
of the left shoulder disability.  

The veteran was provided with a specialized VA examination 
for joints in March 2000.  The examiner reviewed the claims 
file in conjunction with the examination.  At that time, the 
veteran related his in-service injury to the examiner and 
reported that he had retired as a logging contractor in 1993 
after a myocardial infarction.  He also indicated that his 
left shoulder had been intermittently painful through the 
years and that he sought treatment beginning in 1990.  An X-
ray showed advanced osteoarthritis.  Following a clinical 
evaluation, the veteran was diagnosed with degenerative joint 
disease of the left shoulder with moderate to severe 
functional loss.  The examiner stated that the shoulder 
injury sustained in service was not severe enough to have 
caused the problems the veteran currently has, particularly 
in view of the fact that there was a gap between the time he 
first injured his shoulder and the time he began to seek 
medical attention.  In his medical opinion, the documented 
injury was not the cause of the veteran's left shoulder 
dysfunction.  Instead, the examiner suspected that the 
veteran had other injuries at some point in his career that 
had caused the left shoulder disorder.  

In an April 2000 letter, A. E. DeVore, D.C. reported that he 
was semi-retired and had disposed of several old case 
histories, one of which was the veteran's.  He did have day 
records reflecting that he had seen the veteran in July 1975.  
Dr. DeVore asserted that treated the veteran in the mid-1960s 
and on occasion since that time.  He stated that the veteran 
had been treated for chronic left shoulder and neck problems.  
In his opinion, those problems were the result of "an old 
injury."  

The veteran submitted a statement to the RO in May 2000.  He 
maintained that he had "never had any other injury to the 
left shoulder" besides the one incurred in February 1955.  

The veteran was afforded another VA specialized examination 
for joints in January 2002.  The examiner reviewed the claims 
file in conjunction with the examination.  An X-ray showed 
severe osteoarthritic changes of the scapulohumeral joint, 
but reflected no acute fracture or dislocation.  Following a 
clinical evaluation, the examiner diagnosed the veteran with 
degenerative joint disease of the left shoulder with moderate 
functional loss.  She stated that, in her opinion, the 
veteran's degenerative joint disease of the left shoulder was 
"not likely due to the contusion which he sustained in 
service in 1955."

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that there 
is evidence both for and against the veteran's claim for 
service connection.  The Board finds that the evidence in 
this case is in relative equipoise.  The Board notes that 
there is medical evidence of a current disability, and there 
is evidence that links that disability to an episode during 
service in which the veteran fell off a tank and received a 
contusion on his left shoulder.  

The veteran's service medical records clearly document that 
he received a contusion on his left shoulder in February 
1955.  The record contains no other documented injuries of 
the veteran's left shoulder, and in a May 2000 statement, the 
veteran maintained that his in-service injury has been the 
only trauma to his left shoulder.  The veteran underwent 
three VA examinations during the course of this appeal, and 
none of the examiners linked the veteran's degenerative joint 
disease to his in-service injury.  However, two of the 
examiners conceded that the veteran's degenerative joint 
disease was related to an injury of some sort.  The July 1994 
VA examiner indicated that the had a prior dislocation and 
asserted that it was likely related to "an old trauma," 
perhaps from childhood; and the March 2000 VA examiner stated 
that the veteran's left shoulder disorder was, in all 
likeliness, due to an injury incurred during his lengthy 
logging career.  Finally, while the January 2002 VA examiner 
maintained that the veteran's degenerative joint disease was 
not related to his in-service injury, she did not comment on 
the etiology of his disorder.  

In conjunction with the opinions of the two VA examiners that 
the veteran's degenerative joint disease stemmed from an 
injury, Dr. Wakefield also linked the veteran's disorder to 
an injury.  In his February 2000 letter, he specifically 
related the veteran's degenerative joint disease of the left 
shoulder to his the fall he experienced during service.  He 
asserted that it was the "probable cause" of his current 
left shoulder disorder.  Finally, the record contains 
evidence that the veteran was treated for a left shoulder 
disorder fairly soon after separation from active service.  
In an April 2000 statement, Dr. DeVore claimed that he had 
treated the veteran for chronic left shoulder and neck 
problems in the mid-1960s, and that "day records" also 
reflected that he had treated the veteran in July 1975.  
Finally, Dr. DeVore also opined that the veteran's disorder 
was the result of "an old injury."  

The Board finds that when such evidence is considered in its 
totality and all reasonable doubt is resolved in the 
veteran's favor, the Board must conclude that it is at least 
as likely as not that the veteran's degenerative joint 
disease of the left shoulder is related to his in-service 
left shoulder injury, and as such, is related to his active 
military service.  Service connection for degenerative joint 
disease of the left shoulder is thus, warranted.


ORDER

Service connection for degenerative joint disease of the left 
shoulder is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

